DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	Claims 1-16 have been examined in this application. This communication is a Non-Final Rejection in response to the Applicant’s “Request for Continued Examination (RCE)” and “Amendments/Remarks” filed on 01/31/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the specified filaments as described in the specification. Rather, the filaments as amended in the drawings filed on 10/08/2021 point to the unfilled space of the first layer and second layer, respectfully. Filaments are widely found in the art of mattress or pads that have waves, twists, bends, or angles that are marked throughout the area of a specified region. As such, it is suggested to amend the drawings to include the ‘filaments’ and not point to a space/region with no specified component being shown.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a three-dimensional form” specifically any of the following are suggested to be shown in the drawings: “hills and valleys, hemispheres, positive and/or negative cuspates, cups and/or waffles, pyramids, U-grooves, V-grooves, cones and/or cylinders capped with a hemisphere.” The “three-dimensional form” with specified shapes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
	Claims 4 and 7-9 are objected to because of the following informalities: 
Claims 4 and 7-9 states “the one or more first zones”, which does not have proper antecedent basis as each of these claims depends from Claim 1. Claim 1 does not recite the limitation in primary antecedent basis form. 
It is suggested to amend dependent claims 4, 7-9 to include primary antecedent basis (e.g. replace “the” with either “a” or “an”), include the proper antecedent basis limitation into that of claim 1, or amend the dependencies of these claims to be upon either claim 2 or 3 which does support primary antecedent basis for “one or more first zones.”	
Claim 15 is objected to because of the following informalities:
Claim 15 states “an intermediate layer” but does not have the proper secondary antecedent basis. The Claim should be amended to state “the intermediate layer”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claims 11 and 15, A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives) the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.
Claims 11 and 15 are rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim as it currently recites “selected from the group comprising.  Claim 15 also further uses the term “and” to distinguish between the selection of alternatives. See MPEP 2173.05(h).
Claim 12 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim (claim 11).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khambete (US 9902609 B2).
In regards to Claim 1, Khambete teaches: A cushioning structure (Col 2 Lines 63-67) comprising a first layer (40a – Fig. 9, see annotated Fig. 9.1 below) of a three-dimensional structured mat (Col 2 Lines 54-55) of extruded entangled filaments (62 – Fig. 10B, Col 5 Lines 40-46), a second layer (40a – Fig. 9, see annotated Fig. 9.1 below) of a three-dimensional structured mat (Col 2 Lines 54-55) of extruded entangled filaments (62, Col 5 Lines 40-46) and an intermediate layer (38a – Fig. 9) between the first layer and the second layer (Fig. 9), wherein at least one of the first layer and the second layer is provided by extruding polymeric filaments (Col 5 Lines 47-55) and collecting the extruded filaments into a three-dimensional structure (Col 2 Lines 54-55 and Col 5 Lines 40-43) by allowing the filaments to bend (*62 shown bent in Fig. 10B), to entangle (Col 5 Lines 48-55) and to come into contact with each other (*62 comes into contact with several other filaments in Fig. 10B) by collecting the filaments onto a profiled surface (see annotated Fig. 9.1 below), which defines the structure of the at least one of the first layer and the second layer (see annotated Fig. 9.1 below), and the at least one of the first layer and the second layer is shaped into a three- dimensional form which comprises hills and valleys (see annotated Fig. 9.2 below), hemispheres, positive and/or negative cuspates, cups and/or waffles, pyramids, U-grooves, V-grooves, cones and/or cylinders capped with a hemisphere.  
Khambete however does not explicitly teach, “hemispheres, positive and/or negative cuspates, cups and/or waffles, pyramids, U-grooves, V-grooves, cones and/or cylinders capped with a hemisphere.”, however, it would have been an obvious matter of design choice to select the shape of the layers into a three-dimensional form from one of the varying shapes above, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956). Additionally, it is to be noted with the various shapes recited there is no criticality with the form and would not modify the intended use or functionality of the instant invention as disclosed. 

    PNG
    media_image1.png
    478
    1132
    media_image1.png
    Greyscale

Annotated Fig. 9.1 from Khambete


    PNG
    media_image2.png
    528
    997
    media_image2.png
    Greyscale

Annotated Fig. 9.2 from Khambete

In regards to Claim 2, Khambete teaches: The cushioning structure according to claim 1, wherein the first layer and/or the second layer comprise one or more first zones in X-direction (see annotated Fig. 10A.1 below). 

    PNG
    media_image3.png
    358
    772
    media_image3.png
    Greyscale

Annotated Fig. 10A.1 from Khambete
In regards to Claim 3, Khambete teaches: The cushioning structure according to claim 1, wherein the first layer and/or the second layer comprise one or more first zones in Y- direction and/or in Z-direction (see annotated Fig. 10A.2 below).  

    PNG
    media_image4.png
    397
    741
    media_image4.png
    Greyscale

Annotated Fig. 10A.2 from Khambete

In regards to Claim 4, Khambete teaches:  The cushioning structure according to claim 1, wherein the one or more first zones of the first layer and/or second layer have a residual thickness of at least 70 % of the initial thickness (see note #1 below) after 1000 repeated compression cycles (Col 1 Lines 26-35 and Col 1 Lines 44-60 – see note #1 below) and-2-Application No. 16/610,750 a residual indentation hardness at 25% compression of at least 70 % of the initial indentation hardness (Col 1 Lines 26-35 – see note #1 below) after 1000 repeated compression cycles (Col 1 Lines 26-35 and Col 1 Lines 44-60 – see note #1 below) and an air permeability of at least 10 1/(m2. s) at 200 Pa and a pneumatic gradient of 0.5 (Col 1 Lines 26-35 - see note #1 below
Note #1: As stated from Khambete, “the feel of foam cushions is very customizable” (Col 1 Line 26). As such, variable thickness, hardness and air permeability values can be created based off a user’s needs and preference.
Khambete discloses the claimed invention except for the testing of the thickness and compression cycles relative to the specific values as stated above.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the testing to the specific range and values above as tensile/compression testing for beds along with air permeability testing is common in cushioning structures that must withstand use overtime along with comfortability with cooling or heating fibers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to Claim 5, Khambete teaches:  The cushioning structure according to claim 1, wherein the intermediate layer has an air permeability of at least 10 1/(m2. s) at 200 Pa and a pneumatic gradient of 0.5 (see note below).  
Khambete discloses the claimed invention except for the testing of air permeability relative to the specific values as stated above.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the testing to the specific range and values above as air permeability testing is common in cushioning structures that must withstand use overtime along with comfortability with cooling or heating fibers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to Claim 6, Khambete teaches: The cushioning structure according to claim 1, wherein the first layer, the second layer and the intermediate layer have a pressure redistribution capability (Col 1 Lines 26-35, Col 4 Lines 39-41, and Col 6 Lines 26-27, see note #2 below).  
Note #2: A user is capable of utilizing the cushion therefore, a downward compression force and redistribution of that compression is considered to be an obvious component as foam cushions are well known to exhibit an acceptable comfort or support factor and stated from the prior art of Khambete.

In regards to Claim 7, Khambete teaches:  The cushioning structure according to claim 1, wherein the one or more first zones of the first layer and/ or second layer have an initial modulus less than 50 kPa (see note below), and one or more second zones having an initial modulus which is higher than the initial modulus of the one or more first zones (Col 1 Lines 25-35).  
Khambete discloses the claimed invention except for the testing of the pressure of the layers. It would have been obvious to modify the densities of the materials used to form the first/second layers (as suggested by Khambete [col 1, lines [25-35]) to achieve the claimed difference in initial moduluses of the first and second zone for beds with specific pressure or ranges is common in cushioning structures that must withstand use overtime comfortability, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to Claim 8, Khambete teaches: The cushioning structure according to claim 1, wherein the one or more first zones of the first layer and/or second layer comprises a three- dimensional structured mat of extruded filaments (Col 5 Lines 47-55) comprising extruded filaments shaped into a three-dimensional form comprising hills and valleys (see annotated Fig. 9.2 above), hemispheres, positive and/or negative cuspates, cups and/or waffles, pyramids, U-grooves, V-grooves, cones and/or cylinders capped with a hemisphere. 
Khambete however does not explicitly teach, “hemispheres, positive and/or negative cuspates, cups and/or waffles, pyramids, U-grooves, V-grooves, cones and/or cylinders capped with a hemisphere.”, however, it would have been an obvious matter of design choice to select the shape of the layers into a three-dimensional form from one of the varying shapes above, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956). Additionally, It is to be noted with the various shapes recited there is no criticality with the form and would not modify the intended use or functionality of the instant invention as disclosed. 

In regards to Claim 9, Khambete teaches: The cushioning structure according to claim 8, wherein the one or more first zones comprise extruded filaments shaped into different three-dimensional forms, wherein the three-dimensional forms can comprise different heights (Col 5 Lines 1-9, see note #3 below).  
Note #3: Based on the range of core and topper thickness and manufactured heights a wide variety of combinations can be considered, therefore, a wide variety of heights will be able to be achieved based on a user’s specified needs and/or preferences. Additionally, It is to be noted that there is no specified with the height 

In regards to Claim 10, Khambete teaches: The cushioning structure according to claim 1, wherein the filaments of the three-dimensional structured mat of extruded entangled filaments are thermally bonded (Col 5 Lines 44-48) or interpenetrated melt-bonded at their crossing points.  

In regards to Claim 11, Khambete teaches: The cushioning structure according to claim 1, wherein the first layer and/or the second layer and/or the intermediate layer comprise a polymer (Abstract, “core made of a polymer material” and Claim 10, “wholly polymer”) selected from a group comprising thermoplastic elastomeric polymers (Col 5 Lines 44-50 and claim 10 “wholly polymer”).  

In regards to Claim 12, Khambete teaches:  The cushioning structure according to claim 11, wherein the first layer and/or the second layer and/or the intermediate layer comprises at least 50 wt.% of a polymer (Col 2 Lines 19-23).  
Khambete discloses the claimed invention except for the testing of the thickness and compression cycles relative to the specific values as stated above.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the testing to the specific range and values for a weight of a material is common adjustment in the cushioning structures that must withstand use overtime for comfortability purposes. Adjusting the weight to a certain percentage would be user preference therefore it is a common adjustment in the sense of personal use, since it In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to Claim 13, Khambete teaches:  The cushioning structure according to claim 1, wherein the cushioning structure comprises [one or more further layers] which are selected from the group consisting of a V-lapped nonwoven layer, a three-dimensional woven fabric, a three-dimensional knitted fabric, a three-dimensional random mat of entangled filaments (62 – Fig. 10B and Col 5 Lines 44-55), a three-dimensional structured mat of extruded filaments, a 3D-printed material and/or a honeycomb structure.  
Khambete discloses the claimed invention except for the one or more further layers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate additional layers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Additionally, since it has been held at mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

In regards to Claim 14, Khambete teaches:  The cushioning structure according to claim 1, wherein the first layer and/or the second layer and/or the intermediate layer are thermally (Col 5 Lines 44-55), chemically or mechanically bonded together.

In regards to Claim 16, Khambete teaches:  The cushioning structure according to claim 1, wherein the cushioning structure is a mattress (Col 2 Lines 63-67), a topper or overlay for a .  

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Khambete (US 9902609 B2) in view of Tsiarkezos (US 20080166532 A1)
In regards to Claim 15, Khambete teaches: The cushioning structure according to claim 1, but does not explicitly teach: wherein the cushioning structure comprises an intermediate layer which is selected from the group comprising a woven, a meltblown nonwoven, a carded nonwoven, an air laid nonwoven, a wet laid nonwoven, a knitted fabric, a net, a scrim and a two-dimensional mat of extruded entangled filaments.  
Tsiarkezos teaches: wherein the cushioning structure comprises an intermediate layer which is selected from the group comprising a woven, a meltblown nonwoven, a carded nonwoven, an air laid nonwoven, a wet laid nonwoven, a knitted fabric, a net, a scrim and a two-dimensional mat of extruded entangled filaments (Para 0033 – “woven, knit, batts of carded fibers, air-laid fiber fats”).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the type of intermediate layer material from Tsiakezos to be of several different selections as Khambete teaches a broad material of a polymer batt which could be made of any type of material (Col 1 Line 57-60 and Col 6 Lines 11-13). The combination is justified as Tsiakezos discloses the utilization of the fabric on mattress wherein the material could be of various materials. Various materials are commonly utilized on mattress to allow for versatility and cross-functionality for the intended user. 

Response to Arguments
	Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/24/2022